Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Agreement”), entered into on the 13th day of
February, 2016 to be effective as of the 1st day of April, 2016 (the “Effective
Date”), is by and between SPIRIT AEROSYSTEMS, INC., a Delaware corporation (the
“Company”), and Thomas C. (Tom) Gentile III (“Employee”). The Company’s parent
company is Spirit AeroSystems Holdings, Inc. (“Holdings”).

 

RECITALS

 

WHEREAS, the Company is engaged in the manufacture, fabrication, maintenance,
repair, overhaul, and modification of aircraft and aircraft components and
markets and sells its services and products to its customers throughout the
world (the “Business”); and

 

WHEREAS, the Company has agreed to employ Employee as its Executive Vice
President and Chief Operating Officer and as Executive Vice President and Chief
Operating Officer of Holdings, and Employee has agreed to accept such employment
in accordance with the terms and conditions of this Agreement; and

 

WHEREAS, in the course of performing Employee’s duties for the Company, Employee
is likely to gain certain confidential and proprietary information belonging to
the Company, develop relationships that are vital to the Company’s goodwill, and
acquire other important benefits to which the Company has a protectable
interest.

 

AGREEMENT

 

NOW THEREFORE, in consideration of the foregoing, and the representations,
warranties, and covenants hereinafter, the parties hereto agree as follows:

 

Section 1.                                           Employment.  The Company
hereby hires Employee to be its Executive Vice President and Chief Operating
Officer and Executive Vice President and Chief Operating Officer of Holdings,
and to perform such duties and services in and about the Business as are
appropriate for a person in such position.  The job title and duties referred to
in the preceding sentence may be changed by the Company and/or Holdings in the
Company’s and/or Holdings’ sole discretion at any time, so long as the changes
are consistent with responsibilities of an Executive Vice President and Chief
Operating Officer.  Employee’s office will be at the Company’s headquarters in
Wichita, KS.  Employee shall devote Employee’s full time to this employment. 
Employee’s employment hereunder shall commence on the Effective Date and shall
continue until termination of the Agreement in accordance with its terms (the
“Employment Period”).  In the event that Employee ceases to be employed by the
Company for any reason, Employee shall tender his resignation from all positions
he holds with the Company and any of its affiliates, effective on the date his
employment is terminated.  Employee shall report directly to the Company’s Chief
Executive Officer.

 

Section 2.                                           Performance.  Employee
shall use Employee’s best efforts and skill to faithfully enhance and promote
the Business and the welfare and best interests of the Company.  The Employee
shall strictly comply with all rules and regulations of the Company, follow all
laws and regulations of appropriate government authorities, and be governed by
reasonable decisions and instructions of the Company as are consistent with job
duties as described above.

 

--------------------------------------------------------------------------------


 

Section 3.                                           Compensation.  Except as
otherwise provided for herein, for all services to be performed by the Employee
in any capacity hereunder, including without limitation any services as an
officer, director, member of any committee, or any other duties assigned
Employee throughout the Employment Period, the Company shall pay or provide
Employee with the following, and Employee shall accept the same, as compensation
for the performance of Employee’s undertakings and the services to be rendered
by Employee:

 

(a)                                 Base Salary.  Initially, Employee will be
entitled to an annual salary of One Million Dollars ($1,000,000.00) (the “Base
Salary”), which shall be paid in accordance with the Company’s policies and
procedures.  The Base Salary may be changed from time to time based on
Employee’s and the Company’s performance, which may include, without limitation,
participation in a periodic salary evaluation program on the same basis
(including timing) as other employees of the Company of similar position, except
that the Base Salary may not be decreased (but may be increased) for three years
after the Effective Date, except in connection with an across-the-board decrease
affecting other employees of the Company of similar position.

 

(b)                                 Annual Incentive Compensation.  Employee
shall be eligible for annual incentive compensation (either in cash or common
stock of the Company’s parent) under the Spirit AeroSystems Holdings, Inc.
short-term incentive program (the “STIP”) maintained pursuant to and in
accordance with the terms and conditions of the Spirit AeroSystems
Holdings, Inc. 2014 Omnibus Incentive Plan, as amended or restated from time to
time (the “OIP”). Employee’s STIP award opportunity will be 140% of Base Salary
if target performance goals are reached.  If the target performance goals are
not reached, or if target performance goals are exceeded, Employee shall be
entitled to incentive compensation (if any) otherwise provided by Company policy
and/or the STIP under the OIP.  In addition to the foregoing:

 

(i)                                     For the 2016 plan year, Employee will be
entitled to an incentive compensation award under the STIP of no less than 57.5%
of Base Salary; and

 

(ii)                                  Any amount Employee is entitled to receive
for the 2016 plan year will not be prorated due to service for less than the
full 2016 plan year.

 

(c)                                  Long-Term Incentive Awards.  Employee will
be eligible to participate in annual awards under the Spirit AeroSystems
Holdings Inc. long-term incentive program granted by the Board of Directors of
Spirit AeroSystems Holdings, Inc. (the “Board”) or its compensation committee,
pursuant to and in accordance with the terms and conditions of the OIP. 
Employee’s annual LTIP award opportunity will be equal to 300% of Base Salary. 
Employee’s annual LTIP awards will be granted at the time and on the terms that
the Company grants annual LTIP awards under the OIP to its other executives.

 

(d)                                 Nonqualified Deferred Compensation Plan.
Employee will be eligible to participate in the Spirit AeroSystems
Holdings, Inc. Amended and Restated Deferred Compensation Plan, as amended or
restated from time to time (the “DCP”), subject to and in accordance with the
terms and provisions of the DCP.

 

2

--------------------------------------------------------------------------------


 

Employee may elect to voluntarily defer compensation under the DCP in accordance
with the terms and conditions of the DCP and the plan administrator’s policies
and procedures. In addition, on each anniversary of the Effective Date that
Employee remains employed by the Company, the Company will credit his account
under the DCP with Five Hundred Thousand Dollars ($500,000).

 

(e)                                  Sign on Bonus — Restricted Stock Award.  In
consideration of entering into this Agreement, the Company will grant the
Employee a one-time award of $3,000,000 of restricted stock (the “Sign On Bonus
Shares”) under the OIP, subject to the terms and provisions of the OIP and this
Section 3(e).  In lieu of any vesting schedule described in the OIP, the Sign On
Bonus Shares will be subject to the following vesting schedule:

 

Years of Service

 

Vested

 

After the Effective Date

 

Percentage

 

Less than 1

 

0

%

1 but less than 2

 

50

%

2 or more

 

100

%

 

If, at any time after the first anniversary of the Effective Date but prior to
the second anniversary of the Effective Date, the Employee’s employment is
terminated (i) by the Company for any reason other than Cause or (ii) by the
Employee for any reason, any Sign On Bonus Shares that remain unvested shall
immediately vest.  Notwithstanding the foregoing, the Company agrees to withhold
in kind a sufficient portion of the Sign On Bonus Shares on the first
anniversary of the Effective Date so that the Company is able to satisfy its tax
withholding obligations with respect to 100% of the Sign On Bonus Shares and
furthermore the withholding attributable to the shares that vest on the second
anniversary of the Effective Date (the “Tranche 2 Shares”) shall be covered by
the vesting of a sufficient portion of the Tranche 2 Shares at the time the
withholding is due.

 

(f)                                   Relocation.  Employee will be entitled to
relocation benefits under the terms of the Company’s Corporate Domestic
Relocation Guide — Level 4 Policy (Senior Vice President and Above) (the
“Policy”).

 

(g)                                  Other Benefit Plans.  Employee shall also
be eligible to participate in the Company’s other employee benefit plans,
policies, practices, and arrangements as the same may be offered to other
officers of the Company from time to time, including, without limitation,
(i) any retirement plan, excess or supplementary plan, profit sharing plan,
savings plan, health and dental plan, disability plan, survivor income and life
insurance plan, executive financial planning program, or other arrangement, or
any successors thereto; and (ii) such other benefit plans as the Company may
establish or maintain from time to time (collectively the “Benefit Plans”).  The
Employee’s entitlement to any other compensation or benefits shall be determined
in accordance with the terms and conditions of the Benefit Plans and other
applicable programs, practices, and arrangements then in effect.

 

(h)                                 Earned Time Off.  Employee will be provided
with earned time off and twelve (12) paid holidays each year in accordance with
the Company’s policies and practices in effect from time to time. 
Notwithstanding any contrary policy or practice, however, Employee will be
credited with a minimum of twenty-five (25) days of earned time off per year.

 

3

--------------------------------------------------------------------------------


 

(i)                                     Fringe Benefits.  The Employee will be
provided with all fringe benefits and perquisites in accordance with the
Company’s policies as the same may be amended from time to time.

 

(j)                                    Withholding Taxes.  The Company shall
have the right to deduct from all payments made to Employee hereunder any
federal, state, or local taxes required by law to be withheld.

 

(k)                                 Expenses.  During Employee’s employment, the
Company shall promptly pay or reimburse Employee for all reasonable
out-of-pocket expenses incurred by Employee in the performance of duties
hereunder in accordance with the Company’s policies and procedures then in
effect.

 

The Company and Employee each acknowledge that amounts paid under this
Agreement, the OIP or the other Benefit Plans are subject to any policy on the
recovery of compensation (i.e,. a so-called “clawback policy”), as it exists now
or as later adopted, and as thereafter amended from time to time.

 

Section 4.                                           Restrictions.

 

(a)                                 Acknowledgements.  Employee acknowledges and
agrees that:  (1) during the term of Employee’s employment, because of the
nature of Employee’s responsibilities and the resources provided by the Company,
Employee will acquire valuable and confidential skills, information, trade
secrets, and relationships with respect to the Business; (2) Employee may
develop on behalf of the Company a personal acquaintance and/or relationship
with various persons, including, but not limited to, customers and suppliers,
which acquaintances may constitute the Company’s only contact with such persons,
and, as a consequence of the foregoing, Employee will occupy a position of trust
and confidence with respect to the Company’s affairs; (3) the Business involves
the marketing and sale of the Company’s products and services to customers
throughout the entire world, the Company’s competitors, both in the United
States and internationally, consist of both domestic and international
businesses, and the services to be performed by Employee for the Company involve
aspects of both the Company’s domestic and international business; and (4) it
would be impossible or impractical for Employee to perform Employee’s duties for
the Company without access to the Company’s confidential and proprietary
information and contact with persons that are valuable to the goodwill of the
Company.  Employee acknowledges that if Employee went to work for, or otherwise
performed services for, a third party engaged in a business substantially
similar to the Business, the disclosure by Employee to a third party of such
confidential and proprietary information and/or the exploitation of such
relationships would inevitably harm the Company’s Business.

 

(b)                                 Reasonableness.  In view of the foregoing
and in consideration of the remuneration to be paid to Employee, Employee agrees
that it is reasonable and necessary for the protection of the goodwill and
business of the Company that the Employee make the covenants contained in this
Agreement regarding the conduct of Employee during and subsequent to Employee’s
employment by the Company, and that the Company will suffer irreparable injury
if Employee engages in conduct prohibited by this Agreement.

 

4

--------------------------------------------------------------------------------


 

(c)                                  Non-Compete.  During the term of Employee’s
employment by the Company and for a period of (i) in the case of involuntary
termination by the Company without Cause or termination by Employee for Good
Reason, one (1) year after termination of employment, and (ii) in the case of
termination of employment for any other reason, two (2) years after termination
of such employment, neither Employee nor any other person or entity with
Employee’s assistance nor any entity in which Employee directly or indirectly
has any interest of any kind (without limitation) shall anywhere in the world,
directly or indirectly own, manage, operate, control, be employed by, solicit
sales for, invest in, participate in, advise, consult with, or be connected with
the ownership, management, operation, or control of any business which is
engaged, in whole or in part, in the Business, or any business that is
competitive therewith or any portion thereof, except for the exclusive benefit
of the Company; provided, however, that Employee shall not be deemed to have
breached this provision if (i) Employee’s sole relation with any such entity
consists of Employee’s holding, directly or indirectly, not greater than two
percent (2%) of the outstanding securities of a company which are either listed
on or through a national securities exchange or owned through an investment in a
private equity or other commingled fund or (ii) Employee provides services to
(or owns the related equity of) such an entity so long as the combined revenues
of such entity and its affiliates relating to the competition with the Business
or competitive activities as described in this paragraph represent in the
aggregate less than five percent (5%) of the combined revenues of such entity
and its affiliates and so long as Employee has no direct involvement in any
activities that compete with the Business.

 

(d)                                 Non-Solicitation.  In addition, during the
term of Employee’s employment by the Company and for a period of (i) in the case
of involuntary termination by the Company without Cause or termination by
Employee for Good Reason, one (1) year after termination of employment, and
(ii) in the case of termination of employment for any other reason, two
(2) years after termination of such employment, neither Employee nor any person
or entity with Employee’s assistance nor any entity that the Employee or any
person with Employee’s assistance or any person who Employee directly or
indirectly controls shall, directly or indirectly, (1) solicit or take any
action to induce (A) any employee to quit or terminate their employment with the
Company or the Company’s affiliates other than in connection with Employee’s
good faith performance of his duties during the Employment Period or (B) any
customer to cease doing business with, or reduce or modify its business with,
the Company or the Company’s affiliates other than in connection with Employee’s
good faith performance of his duties during the Employment Period, or (2) employ
as an employee, independent contractor, consultant, or in any other position,
any person who was an employee of the Company or the Company’s affiliates during
the aforementioned period.

 

(e)                                  Confidentiality.  Without the express
written consent of the Company, Employee shall not at any time (either during or
after the termination of the term of Employee’s employment) use (other than for
the exclusive benefit of the Company) or disclose, other than in connection with
Employee’s good faith performance of his duties during the Employment Period, to
any other person or business entity any Confidential Information.  For purposes
of this Agreement, “Confidential Information” means any information (whether in
written, oral,

 

5

--------------------------------------------------------------------------------


 

graphic, schematic, demonstration, or electronic format, whether or not
specifically marked or identified as confidential, and whether obtained by
Employee before or after the Effective Date), not otherwise publicly disclosed
by the Company or Holdings, regarding (without limitation) the Company, Holdings
and their affiliates, or their Business, customers, suppliers, business
partners, prospects, contacts, contractual arrangements, discussions,
negotiations, evaluations, labor negotiations, bids, proposals, aircraft
programs, costs, pricing, financial condition or results, plans, strategies,
governmental relations, projections, analyses, methods, processes, models,
tooling, know-how, trade secrets, discoveries, research, developments,
inventions, engineering, technology, proprietary information, intellectual
property, designs, computer software, intelligence, legal or regulatory
compliance, accounting decisions, opportunities, challenges, and any other
information of a confidential or proprietary nature.  Notwithstanding the
foregoing, Confidential Information will not include any such information that: 
(1) Employee is required to disclose by the order of a court or administrative
agency, subpoena, or other legal or administrative demand, so long as
(A) Employee gives the Company written notice and an opportunity to contest or
seek confidential treatment of such disclosure; and (B) Employee fully
cooperates at the Company’s expense with any such contest or confidential
treatment request; (2) has been otherwise disseminated, disclosed, or made
available to the public by the Company; or (3) was obtained by Employee in good
faith after Employee’s employment with the Company ended and from some source
other than the Company, which source was not, and should not reasonably have
been, known by Employee to be under an obligation of confidentiality.

 

(f)                                   Effect of Breach.  Employee agrees that a
breach of this Section 4 cannot adequately be compensated by money damages and,
therefore, the Company shall be entitled, in addition to any other right or
remedy available to it (including, but not limited to, an action for damages),
to an injunction restraining such breach or a threatened breach and to specific
performance of such provisions, and Employee hereby consents to the issuance of
such injunction and to the ordering of specific performance, without the
requirement of the Company to post a bond or other security.

 

(g)                                  Other Rights Preserved.  Nothing in this
Section eliminates or diminishes rights which the Company may have with respect
to the subject matter hereof under other agreements, the governing statutes, or
under provisions of law, equity, or otherwise, except that the covenants
contained in Sections 4(c) and (d) shall supersede and replace the same or
similar covenants contained in any other agreements, including in the Benefit
Plans.  Without limiting the foregoing, this Section does not limit any rights
the Company may have under any agreement with Employee regarding trade secrets
and confidential information.

 

(h)                                 Section 409A.  The Company and the Employee
intend that the payments and benefits provided for in this Agreement either be
exempt from Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), or be provided in a manner that complies with Section 409A of the Code,
and any ambiguity herein shall be interpreted so as to be consistent with the
intent of this Section 4(h).  Employee acknowledges that Section 409A of the
Code places responsibility for additional taxes and penalties on Employee and
not the Company in the event of a breach of the provisions of Section 409A of
the Code.  Notwithstanding anything contained herein to the contrary, all
payments and benefits under Section 6(b) of this Agreement shall be paid or
provided only at the time of a termination of the Employee’s employment that

 

6

--------------------------------------------------------------------------------


 

constitutes a “separation from service” from the Company within the meaning of
Section 409A of the Code and the regulations and guidance promulgated thereunder
(determined after applying the presumptions set forth in Treas. Reg.
Section 1.409A-1(h)(1)).  Further, if at the time of the Employee’s termination
of employment with the Company, the Employee is a “specified employee” as
defined in Section 409A of the Code as determined by the Company in accordance
with Section 409A of the Code, and the deferral of the commencement of any
payments or benefits otherwise payable hereunder as a result of such termination
of employment is necessary in order to prevent any accelerated or additional tax
under Section 409A of the Code, then the Company will defer the commencement of
the payment of any such payments or benefits hereunder (without any reduction in
payments or benefits ultimately paid or provided to the Employee) until the date
that is at least six (6) months following the Employee’s termination of
employment with the Company (or the earliest date permitted under Section 409A
of the Code), whereupon the Company will pay the Employee a lump-sum amount
equal to the cumulative amounts that would have otherwise been previously paid
to the Employee under this Agreement during the period in which such payments or
benefits were deferred.  Thereafter, payments will resume in accordance with
this Agreement.  For purposes of Section 409A of the Code, each of the payments
that may be made under this Agreement are designated as separate payments.

 

Notwithstanding anything to the contrary in this Agreement, in-kind benefits and
reimbursements provided under this Agreement during any calendar year shall not
affect in-kind benefits or reimbursements to be provided in any other calendar
year, other than an arrangement providing for the reimbursement of medical
expenses referred to in Section 105(b) of the Code, and are not subject to
liquidation or exchange for another benefit.  Notwithstanding anything to the
contrary in this Agreement, reimbursement requests must be timely submitted by
the Employee and, if timely submitted, reimbursement payments shall be promptly
made to the Employee following such submission, but in no event later than
December 31st of the calendar year following the calendar year in which the
expense was incurred.  In no event shall the Employee be entitled to any
reimbursement payments after December 31st of the calendar year following the
calendar year in which the expense was incurred.  This Section shall only apply
to in-kind benefits and reimbursements that would result in taxable compensation
income to the Employee.

 

Additionally, in the event that following the date hereof the Company or the
Employee reasonably determines that any compensation or benefits payable under
this Agreement may be subject to Section 409A of the Code, the Company and the
Employee shall work together to adopt such amendments to this Agreement or adopt
other policies or procedures (including amendments, policies and procedures with
retroactive effect), or take any other commercially reasonable actions necessary
or appropriate to (x) exempt the compensation and benefits payable under this
Agreement from Section 409A of the Code and/or preserve the intended tax
treatment of the compensation and benefits provided with respect to this
Agreement or (y) comply with the requirements of Section 409A of the Code and
related Department of Treasury guidance.

 

Section 5.                                           Termination.  This
Agreement shall terminate upon the following circumstances:

 

(a)                                 Without Cause.  At any time at the election
of either Employee or the Company for any reason or no reason, without Cause (as
defined below), but subject to the provisions of this Agreement.  It is
expressly understood that Employee’s employment is strictly “at will.”

 

7

--------------------------------------------------------------------------------


 

(b)                                 Cause.  At any time at the election of the
Company for Cause.  “Cause” for this purpose shall mean (i) Employee’s
commission of a material breach of this Agreement or acts involving fraud,
material and intentional dishonesty, material and intentional unauthorized
disclosure of Confidential Information, the commission of a felony or other
crime involving moral turpitude, or material violation of policies of the
Company; (ii) direct and deliberate acts constituting a material breach of
Employee’s duty of loyalty to the Company; (iii) Employee’s refusal or material
failure (other than by reason of a Disability (as defined below)) to perform
Employee’s job duties and responsibilities, including, but not limited to, any
duties or responsibilities reasonably assigned to Employee by the Chief
Executive Officer or the Board, if such refusal or failure is not remedied
within 30 days after Employee receives written notice thereof from the Chief
Executive Officer or the Board; (iv) Employee’s material underperformance, as
reflected in two consecutive written performance reviews provided to Employee
not less than 6 months apart; or (v) Employee’s inability to obtain and maintain
the appropriate level of United States security clearance.

 

(c)                                  Death or Disability.  Employee’s death or
Employee’s being unable, due to physical or mental disability, to render the
services required to be rendered by Employee for a period of one hundred eighty
(180) days during any twelve (12)-month period (“Disability”).

 

Section 6.                                           Effect of Termination.

 

(a)                                 If Employee’s employment is terminated for
any reason other than as described in Section 6(b) below, the Company will pay
Employee’s compensation only through the last day of the Employment Period (less
any amounts the Company may off-set or deduct as specified in this Agreement or
as otherwise permitted), and, except as may otherwise be expressly provided in
this Agreement (including Section 3(e) hereof) or the STIP, the LTIP, the DCP or
in any Benefit Plan, the Company shall have no further obligation to Employee.

 

(b)                                 If Employee’s employment is terminated by
the Company without Cause or is terminated by Employee for Good Reason, then for
so long as Employee complies with his continuing obligations under Section 4 the
Company will pay or provide Employee with the following, in addition to any
amounts Employee becomes vested in or entitled to under Section 3(e) (Sign On
Bonus — Restricted Stock Award):

 

(i)                                     The Company will continue to pay to
Employee his monthly Base Salary in effect immediately before termination of his
employment for a period of twelve (12) months beginning on the date of
termination of employment (less any amounts the Company may offset or deduct as
specified in this Agreement or as otherwise permitted) and pay to Employee an
amount each month equal to the cost of providing COBRA medical and dental
benefits coverage for such twelve (12)-month period (or, if shorter, the maximum
COBRA period).

 

8

--------------------------------------------------------------------------------


 

(ii)                                  With respect to the LTIP:

 

(A)                               If the termination of employment occurs on or
prior to the third (3rd) anniversary of the Effective Date, Employee will be
treated as (1) 66-2/3% vested in all time based LTIP shares awarded to Employee
in the 2017 annual LTIP grant (such vested percentage to include any shares that
have previously vested), so long as the 2017 annual LTIP grant is made on or
before the date of termination; and (2) 33-1/3% vested in all time-based LTIP
shares awarded to Employee in the 2018 annual LTIP grant (such vested percentage
to include any shares that have previously vested), so long as the 2018 annual
LTIP grant is made on or before the date of termination.

 

(B)                               If the termination of employment occurs after
the third (3rd) anniversary of the Effective Date, Employee will be entitled to
retain only those shares awarded under the LTIP that have otherwise vested in
accordance with the terms of the LTIP as of that date.

 

Notwithstanding the foregoing, if the Company’s making the payments relating to
the cost of providing COBRA coverage under this Section 6(b) would violate the
nondiscrimination rules applicable to health plans or self-insured plans under
Section 105(h) of the Code, or result in the imposition of penalties under the
Patient Protection and Affordable Care Act of 2010 and the related regulations
and guidance promulgated thereunder (the “PPACA”), the parties agree to reform
this Section 6(b) in a manner as is necessary to comply with the PPACA and the
Code.  The Employee shall be entitled to the amounts set forth in this
Section 6(b) only if he signs an agreement acceptable to the Company that
(i) waives any rights the Employee otherwise may have against the Company and
(ii) releases the Company from actions, suits, claims, proceedings and demands
related to the Employment Period and the termination of employment (except for
rights to benefits under the Benefit Plans or as may otherwise be expressly
provided in this Agreement).  The Employee must sign and tender the release as
described above not later than sixty (60) days following the Employee’s last day
of employment, or such earlier date as required by the Company, and if the
Employee fails or refuses to do so, the Employee shall forfeit the right to such
termination compensation as would otherwise be due and payable.  Payment shall
begin on the first pay period following the date that is sixty (60) days after
the Employee’s employment terminates.  The initial payment set forth in
Section 6(b)(i) shall include any unpaid installment payments from the date the
Employee’s employment terminated, subject to the Employee’s executing and
tendering the release on the terms as set forth above.

 

(c)                                  On termination of employment, Employee
shall deliver all trade secret, confidential information, records, notes, data,
memoranda, and equipment of any nature that are in Employee’s possession or
under Employee’s control and that are the property of the Company or relate to
the business of the Company, and Employee shall pay to the Company any amounts
due and owning from Employee to the Company as specified in this Agreement;
provided, however, Employee shall be permitted to retain his personal address
book and his cell phone number.

 

9

--------------------------------------------------------------------------------


 

(d)                                 Employee’s obligations under Section 4
through Section 9 of this Agreement shall survive the expiration or termination
of this Agreement.  The Company shall have no obligation to make the payments
set forth in Section 6(b) above unless and until Employee has fully complied
with Employee’s obligations under this Section 6.

 

(e)                                  For purposes of this Section 6, the
following terms have the following meanings:

 

(i)                                     “Diminished Position” means a position
of employment with the Company that reflects any of the following changes or
actions, unless Employee has consented to the change or action in writing: (A) a
material diminution in Employee’s base compensation, except in connection with
an across-the-board decrease affecting other employees of the Company of similar
position; (B) a material diminution in Employee’s authority, duties, or
responsibilities; (C) a requirement that Employee report to a corporate officer
or employee other than the Chief Executive Officer; (D) the relocation of
Employee’s principal office with the Company to a location that is greater than
50 miles from Wichita, KS; or (E) any other action or inaction with respect to
the terms and conditions of Employee’s employment that constitutes a material
breach by the Company of this Agreement.

 

(ii)                                  “Good Reason” means a voluntary
termination of employment by Employee within ninety (90) days after Employee is
assigned to a position that is a Diminished Position more than one (1) year and
less than three (3) years after the Effective Date, so long as Employee has
notified the Company within thirty (30) days after being assigned to a
Diminished Position of Employee’s intent to terminate as a result of such
assignment and within thirty (30) days after receipt of that notice the Company
has not reassigned Employee to a position that is not a Diminished Position.

 

Section 7.                                           Representations and
Warranties.

 

(a)                                 No Conflicts.  Employee represents and
warrants to the Company and Holdings that Employee is under no duty (whether
contractual, fiduciary, or otherwise) that would prevent, restrict, or limit
Employee from fully performing all duties and services for the Company and
Holdings, and the performance of such duties and services shall not conflict
with any other agreement or obligation to which Employee is bound, except for
obligations relating to confidentiality, non-solicitation of employees and
non-disparagement with regard to his prior employer, none of which are expected
by Employee to prevent, restrict or limit him from performing any material
duties and services for the Company and Holdings.

 

(b)                                 No Hardship.  Employee represents and
acknowledges that Employee’s experience and/or abilities are such that
observance of the covenants contained in this Agreement will not cause Employee
any undue hardship and will not unreasonably interfere with Employee’s ability
to earn a livelihood.

 

Section 8.                                           Alternative Dispute
Resolution.

 

(a)                                 Mediation.  Employee and the Company agree
to submit, prior to arbitration, all unsettled claims, disputes, controversies,
and other matters in question between them arising out of or relating to this
Agreement (including but not limited to any claim that the Agreement or any of
its provisions is invalid, illegal, or otherwise voidable or void) or the

 

10

--------------------------------------------------------------------------------


 

dealings or relationship between Employee and the Company (“Disputes”) to
mediation in Wichita, Kansas and in accordance with the Commercial Mediation
Rules of the American Arbitration Association currently in effect.  The
mediation shall be private, confidential, voluntary, and nonbinding.  Any party
may withdraw from the mediation at any time before signing a settlement
agreement upon written notice to each other party and to the mediator.  The
mediator shall be neutral and impartial.  The mediator shall be disqualified as
a witness, consultant, expert, or counsel for either party with respect to the
matters in Dispute and any related matters.  The Company and Employee shall pay
their respective attorneys’ fee and other costs associated with the mediation,
and the Company and Employee shall equally bear the costs and fees of the
mediator.  If a Dispute cannot be resolved through mediation within ninety (90)
days of being submitted to mediation, the parties agree to submit the Dispute to
arbitration.

 

(b)                                 Arbitration.  Subject to Section 8(a), all
Disputes will be submitted for binding arbitration to the American Arbitration
Association on demand of either party.  Such arbitration proceeding will be
conducted in Wichita, Kansas and, except as otherwise provided in this
Agreement, will be heard by one (1) arbitrator in accordance with the Commercial
Arbitration Rules of the American Arbitration Association then in effect.  All
matters relating to arbitration will be governed by the Federal Arbitration Act
(9 U.S.C. §§ 1 et seq.) and not by any state arbitration law.  The arbitrator
will have the right to award or include in his award any relief which he deems
proper under the circumstances, including, without limitation, money damages
(with interest on unpaid amounts from the date due), specific performance,
injunctive relief, and reasonable attorneys’ fees and costs, provided that the
arbitrator will not have the right to amend or modify the terms of this
Agreement.  The award and decision of the arbitrator will be conclusive and
binding upon all parties hereto, and judgment upon the award may be entered in
any court of competent jurisdiction.  Except as specified above, the Company and
Employee shall pay their respective attorneys’ fees and other costs associated
with the arbitration, and the Company shall solely bear the costs and fees of
the arbitrator.

 

(c)                                  Confidentiality.  Employee and the Company
agree that they will not disclose, or permit those acting on their behalf to
disclose, any aspect of the proceedings under Section 8(a) and Section 8(b),
including but not limited to the resolution or the existence or amount of any
award, to any person, firm, organization, or entity of any character or nature,
unless divulged (i) to an agency of the federal or state government,
(ii) pursuant to a court order, (iii) pursuant to a requirement of law,
(iv) pursuant to prior written consent of the other party, or (v) pursuant to a
legal proceeding to enforce a settlement agreement or arbitration award.  This
provision is not intended to prohibit nor does it prohibit Employee’s or the
Company’s disclosures of the terms of any settlement or arbitration award to
their attorney(s), accountant(s), financial advisor(s), or family members,
provided that they comply with the provisions of this paragraph and the Company
or Employee, as the case may be, shall be responsible for any non-compliance
with this paragraph by persons to whom any such terms have been disclosed
pursuant to this sentence.

 

(d)                                 Injunctions.  Notwithstanding anything to
the contrary contained in this Section 8, the Company and Employee shall have
the right in a proper case to obtain temporary restraining orders and temporary
or preliminary injunctive relief from a court of competent jurisdiction;
provided, however, that the Company and Employee must contemporaneously submit
the Disputes for nonbinding mediation under Section 8(a) and then for
arbitration under Section 8(b) on the merits as provided herein if such Disputes
cannot be resolved through mediation.

 

11

--------------------------------------------------------------------------------


 

Section 9.                                           General.

 

(a)                                 Notices.  All notices required or permitted
under this Agreement shall be in writing, may be made by personal delivery or
facsimile transmission, effective on the day of such delivery or receipt of such
transmission, or may be mailed by registered or certified mail, effective two
(2) days after the date of mailing, addressed as follows:

 

To the Company:

 

Spirit AeroSystems, Inc.

Attention:  Stacy Cozad, Senior Vice President, General Counsel, and Secretary

3801 S. Oliver
P.O. Box 780008, Mail Code K11-60
Wichita, KS 67278-0008
Facsimile Number:  (316) 526-2019

 

or such other person or address as designated in writing to Employee.

 

To Employee:

 

Thomas C. (Tom) Gentile III

 

at Employee’s last known residence address or to such other address as
designated by Employee in writing to the Company.

 

(b)                                 Successors.  Neither this Agreement nor any
right or interest therein shall be assignable or transferable (whether by
pledge, grant of a security interest, or otherwise) by Employee or Employee’s
beneficiaries or legal representatives, except by will, by the laws of descent
and distribution, or inter vivos revocable living grantor trust as Employee’s
beneficiaries.  This Agreement shall be binding upon and shall inure to the
benefit of the Company, its successors and assigns, and Employee and shall be
enforceable by them and Employee’s heirs, legatees, and legal personal
representatives, provided that the Company may not assign this Agreement except
to an acquirer of all or substantially all of its assets and then only if the
assignee assumes the obligations hereunder in writing or operation of law.

 

(c)                                  Waiver, Modification, and Interpretation. 
No provisions of this Agreement may be modified, waived, or discharged unless
such waiver, modification, or discharge is agreed to in a writing signed by
Employee and an appropriate officer of the Company empowered to sign the same by
the Board.  No waiver by either party at any time of any breach by the party of,
or compliance with, any condition or provision of this Agreement to be performed
by the other party shall be deemed a waiver of similar or dissimilar provisions
or conditions at the same time or at any prior or subsequent time.  The
validity, interpretation,

 

12

--------------------------------------------------------------------------------


 

construction, and performance of this Agreement shall be governed by the laws of
the State of Kansas; provided, however, that the corporate law of the state of
incorporation of the Company’s parent shall govern issues related to the
issuance of shares of its common stock.  Except as provided in Section 8, any
action brought to enforce or interpret this Agreement shall be maintained
exclusively in the state and federal courts located in Wichita, Kansas.

 

(d)                                 Interpretation.  The headings contained
herein are for reference purposes only and shall not in any way affect the
meaning or interpretation of any provision of this Agreement.  No provision of
this Agreement shall be interpreted for or against any party hereto on the basis
that such party was the draftsman of such provision; and no presumption or
burden of proof shall arise disfavoring or favoring any party by virtue of the
authorship of any of the provisions of this Agreement.

 

(e)                                  Counterparts.  The Company and Employee may
execute this Agreement in any number of counterparts, each of which shall be
deemed to be an original but all of which shall constitute but one instrument. 
In proving this Agreement, it shall not be necessary to produce or account for
more than one such counterpart.

 

(f)                                   Invalidity of Provisions.  If a court of
competent jurisdiction shall declare that any provision of this Agreement is
invalid, illegal, or unenforceable in any respect, and if the rights and
obligations of the Parties to this Agreement will not be materially and
adversely affected thereby, in lieu of such illegal, invalid, or unenforceable
provision the court may add as a part of this Agreement a legal, valid, and
enforceable provision as similar in terms to such illegal, invalid, or
unenforceable provision as is possible.  If such court cannot so substitute or
declines to so substitute for such invalid, illegal, or unenforceable provision,
(i) such provision will be fully severable; (ii) this Agreement will be
construed and enforced as if such illegal, invalid, or unenforceable provision
had never comprised a part hereof; and (iii) the remaining provisions of this
Agreement will remain in full force and effect and not be affected by the
illegal, invalid, or unenforceable provision or by its severance herefrom.  The
covenants contained in this Agreement shall each be construed to be a separate
agreement independent of any other provision of this Agreement, and the
existence of any claim or cause of action of Employee against the Company,
predicated on this Agreement or otherwise, shall not constitute a defense to the
enforcement by the Company of any of said covenants.

 

(g)                                  Entire Agreement.  This Agreement (together
with the documents expressly referenced herein) constitutes the entire agreement
between the parties, supersedes in all respects any prior agreement between the
Company and Employee and may not be changed except by a writing duly executed
and delivered by the Company and Employee in the same manner as this Agreement.

 

(h)                                 No Mitigation.  Employee shall not be
required, as a condition to receiving any payments or benefits under this
Agreement, to seek or obtain any other employment after any termination of
employment hereunder or to take any steps to reduce the amount of any payment or
benefit described in this Agreement.  Further, the amount of any payment or
benefit provided in this Agreement shall not be reduced by any compensation
earned by Employee as the result of any employment by another employer or other
compensation for services.

 

13

--------------------------------------------------------------------------------


 

(i)                                     Indemnity.  The Company will indemnify
Employee to the same extent the Company indemnifies other comparable level
executives of the Company consistent with the Company’s Certificate of
Incorporation and Bylaws.

 

(j)                                    Excess Parachute Payments.  If any
portion of the payments or benefits under this Agreement, or under any other
agreement with Employee or any plan of the Company or its affiliates (in the
aggregate, “Total Payments”), would constitute an “excess parachute payment” and
would, but for this paragraph, result in the imposition on Employee of an excise
tax under Section 4999 of the Code (the “Excise Tax”), then the Total Payments
to be made to Employee shall either be (i) delivered in full, or (ii) delivered
in such amount so that no portion of such Total Payments would be subject to the
Excise Tax, whichever of the foregoing results in the receipt by Employee of the
greatest benefit on an after-tax basis (taking into account the applicable
federal, state and local income taxes and the Excise Tax) and the reduction will
be made in such manner that results in the maximum amount to be retained by
Employee and is in compliance with tax code sections 280G and 409A.  The
determination required by this paragraph shall be made by the Company in its
reasonable determination and in reliance on its tax advisors.

 

[Signature page follows.]

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first written above to be effective on the Effective Date.

 

 

SPIRIT AEROSYSTEMS, INC.

 

 

 

 

 

By:

/s/ Samantha J. Marnick

 

 

 

 

Name:

Samantha J. Marnick

 

 

 

 

Title:

Senior Vice President/CAO

 

 

“Company”

 

 

 

 

 

/s/ Thomas C. Gentile III

 

Tom Gentile

 

 

 

“Employee”

 

15

--------------------------------------------------------------------------------